Exhibit 10.2
August 13, 2009
Mr. Donald P. Bunnell
          Re:   Extension of Employment Agreement
Dear Don:
     This letter relates to your employment agreement with us dated July 14,
2006. The employment period, as specified in paragraph 1 of your employment
agreement, expired on April 18, 2009. By execution of this letter, you
acknowledge and agree that the employment period in your employment agreement
shall be extended to August 31, 2010. This letter does not affect any other
terms of your employment agreement except that your base salary has previously
been increased by the Compensation Committee to $15,000 per month. If you have
any questions regarding this matter, please let me know.

            SYNTHESIS ENERGY SYSTEMS, INC.
      /s/ Robert Rigdon       Robert Rigdon      President and Chief Executive
Officer     

ACKNOWLEDGED AND AGREED
as of August 13, 2009

                /s/ Donald P. Bunnell       Donald P. Bunnell             

 